DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 7/13/2021 have been fully considered but they are not persuasive.
With regards to applicant’s arguments that Ranieri et al fails to disclose displaying on a display, a map of an area surrounding the microphone, the examiner maintains. The Ranieri et al reference discloses where the system is able to not only determine a type of bird from audio sources, but also locate the bird audio source on a display wherein the display could be that of a map (para 0020: microphones pick up a plurality of audio sources , whereby the picked up audio sources could be analyzed to ascertain the location and species type (of a bird for instance) and displayed on a display with the name of the species and a map illustrating its location and/or a marker pointing to the location of the bird species should in case it cannot be shown on the display as highlighted in para 0036; para 0085: map).
With regard to applicant’s argument that the Ranieri et al reference fails to disclose receiving information from the server indicating a second bird and a second location associated with the second audio data, based on the transmitted audio data, the examiner maintains. The Ranieri et al system includes a plurality of microphones to pick up a plurality of audio sources whereby audio sources could include bird sounds (para 0020: microphones pick up a plurality of audio sources , whereby the picked up audio sources could be analyzed to ascertain the location and species type (of a bird for instance) and displayed on a display with the name of the species and a map illustrating its location and/or a marker pointing to the location of the bird species should in case it cannot be shown on the display as highlighted in para 0036; wherein the system is not limited to picking up sounds from one single bird and as such could pick up additional signals from secondary and/or multiple birds and perform the same analysis), afterwhich these picked up signals could be transmitted to a remote server, via radio transmission, where processing is carried out to determine the type of bird species and its location within a given space (paras 0125-0127), then the information is transmitted back to the user’s wearable device at the source location (paras 0125-0127; claim 1: user wearable device).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-7, 9-13 & 17-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ranieri et al, US Patent Pub. 20170188173 A1.
Re Claim 1, Ranieri et al discloses a birdwatching system, comprising: a plurality of microphones configured to receive audio signals of a bird and configured to produce directional information of the received audio signals (para 0020: microphones pick up a plurality of audio sources , whereby the picked up audio sources could be analyzed to ascertain the location and species type (of a bird for instance) and displayed on a display with the name of the species and a map illustrating its location and/or a marker pointing to the location of the bird species should in case it cannot be shown on the display as highlighted in para 0036); a display (para 0020: microphones pick up a plurality of audio sources , whereby the picked up audio sources could be analyzed to ascertain the location and species type (of a bird for instance) and displayed on a display with the name of the species and a map illustrating its location and/or a marker pointing to the location of the bird species should in case it cannot be shown on the display as highlighted in para 0036); a non-transitory memory medium (paras 0079, 0126); and a processor communicatively coupled to the plurality of microphones, the display and the non-transitory memory medium, wherein the processor is configured to: receive audio data from the plurality of microphones, wherein the audio data corresponds to the audio signals of the bird, and wherein the audio data includes the directional information (para 0020: microphones pick up a plurality of audio sources , whereby the picked up audio sources could be analyzed to ascertain the location and species type (of a bird for instance) and displayed on a display with the name of the species and a map illustrating its location and/or a marker pointing to the location of the bird species should in case it cannot be shown on the display as highlighted in para 0036); process the audio data to determine a first bird species and a first location of the bird (para 0020: microphones pick up a plurality of audio sources , whereby the picked up audio sources could be analyzed to ascertain the location and species type (of a bird for instance) and displayed on a display with the name of the species and a map illustrating its location and/or a marker pointing to the location of the bird species should in case it cannot be shown on the display as highlighted in para 0036); display, on the display, a map of an area surrounding the microphone, wherein the first location of the bird is indicated on the map by a first icon, wherein the first bird species is also indicated on the display (para 0020: microphones pick up a plurality of audio sources , whereby the picked up audio sources could be analyzed to ascertain the location and species type (of a bird for instance) and displayed on a display with the name of the species and a map illustrating its location and/or a marker pointing to the location of the bird species should in case it cannot be shown on the display as highlighted in para 0036; para 0085: map).
Re Claim 3, Ranieri et al discloses the birdwatching system of claim 1, wherein the display, the non-transitory memory medium, and the processor are comprised as part of a user equipment (UE) device carried by the user (para 0068: head-word device).
Re Claim 4, Ranieri et al discloses the birdwatching system of claim 1, wherein the first icon is selectable to display information associated with the first bird species (para 0020: microphones pick up a plurality of audio sources , whereby the picked up audio sources could be analyzed to ascertain the location and species type (of a bird for instance) and displayed on a display with the name of the species and a map illustrating its location and/or a marker pointing to the location of the bird species should in case it cannot be shown on the display as highlighted in para 0036).
Re Claim 5, Ranieri et al discloses the birdwatching system of claim 1, further comprising: a wearable audio presentation device; wherein the processor is further para 0020: loudspeaker; para 0068: head-word device).
Re Claim 6, Ranieri et al discloses a birdwatching system, comprising: a plurality of microphones configured to receive first audio signals of a bird and configured to produce first directional information of the received first audio signals (para 0020: microphones pick up a plurality of audio sources , whereby the picked up audio sources could be analyzed to ascertain the location and species type (of a bird for instance) and displayed on a display with the name of the species and a map illustrating its location and/or a marker pointing to the location of the bird species should in case it cannot be shown on the display as highlighted in para 0036); a display (para 0020: microphones pick up a plurality of audio sources , whereby the picked up audio sources could be analyzed to ascertain the location and species type (of a bird for instance) and displayed on a display with the name of the species and a map illustrating its location and/or a marker pointing to the location of the bird species should in case it cannot be shown on the display as highlighted in para 0036); a radio (para 0127: radio transmission; para 0078: server); a non-transitory memory medium (paras 0079, 0126); and a processor communicatively coupled to the plurality of microphones, the display and the non-transitory memory medium, wherein the processor is configured to: receive first audio data from the plurality of microphones, wherein the first audio data corresponds to the first audio signals of a first bird, and wherein the first audio data includes the first directional information (para 0020: microphones pick up a plurality of audio sources , whereby the picked up audio sources could be analyzed to ascertain the location and species type (of a bird for instance) and displayed on a display with the name of the species and a map illustrating its location and/or a marker pointing to the location of the bird species should in case it cannot be shown on the display as highlighted in para 0036); transmit the first audio data to a server using the radio (para 0127: radio transmission; para 0078: server); receive information from the server indicating a first bird species and a first location associated with the first audio data, based on the transmitted first audio data; display, on the display, 1) a map of an area surrounding the microphone, 2) a first icon on the map indicating the first location of the first bird, and 3) information regarding the first bird species (para 0020: microphones pick up a plurality of audio sources , whereby the picked up audio sources could be analyzed to ascertain the location and species type (of a bird for instance) and displayed on a display with the name of the species and a map illustrating its location and/or a marker pointing to the location of the bird species should in case it cannot be shown on the display as highlighted in para 0036).
Claim 7 has been analyzed and rejected according to claim 3.
Re Claim 9, Ranieri et al discloses the birdwatching system of claim 6, wherein the display is operable to display information associated with the first bird species in response to user input (para 0038).
Re Claim 10, Ranieri et al discloses the birdwatching system of claim 6, wherein the processor is further configured to: receive second audio data from the plurality of microphones, wherein the second audio data corresponds to the audio signals of a second bird, and wherein the second audio data includes second directional information (para 0020: microphones pick up a plurality of audio sources , whereby the picked up audio sources could be analyzed to ascertain the location and species type (of a bird for instance) and displayed on a display with the name of the species and a map illustrating its location and/or a marker pointing to the location of the bird species should in case it cannot be shown on the display as highlighted in para 0036; wherein the system is not limited to picking up sounds from one single bird and as such could pick up additional signals from secondary and/or multiple birds and perform the same analysis); transmit the second audio data to the server using the radio (paras 0125-0127: a plurality of microphones to pick up a plurality of audio sources whereby audio sources could include bird sounds, afterwhich these picked up signals could be transmitted to a remote server, via radio transmission, where processing is carried out to determine the type of bird species and its location within a given space (paras 0125-0127), then the information is transmitted back to the user’s wearable device at the source location (paras 0125-0127; claim 1: user wearable device)); receive information from the server indicating a second bird species and a second location associated with the second audio data, based on the transmitted audio data (para 0020: microphones pick up a plurality of audio sources , whereby the picked up audio sources could be analyzed to ascertain the location and species type (of a bird for instance) and displayed on a display with the name of the species and a map illustrating its location and/or a marker pointing to the location of the bird species should in case it cannot be shown on the display as highlighted in para 0036; wherein the system is not limited to picking up sounds from one single bird and as such could pick up additional signals from secondary and/or multiple birds and perform the same analysis); display, on the display, 1) a second icon on the map indicating the first location of the second bird, and 2) information regarding the second bird species (para 0020: microphones pick up a plurality of audio sources , whereby the picked up audio sources could be analyzed to ascertain the location and species type (of a bird for instance) and displayed on a display with the name of the species and a map illustrating its location and/or a marker pointing to the location of the bird species should in case it cannot be shown on the display as highlighted in para 0036; wherein the system is not limited to picking up sounds from one single bird and as such could pick up additional signals from secondary and/or multiple birds and perform the same analysis).
Claim 11 has been analyzed and rejected according to claim 6.
Claim 12 has been analyzed and rejected according to claim 3.
Re Claim 13, Ranieri et al discloses the birdwatching system of claim 11, wherein the display is further configured to display information regarding the first bird species (para 0020: microphones pick up a plurality of audio sources , whereby the picked up audio sources could be analyzed to ascertain the location and species type (of a bird for instance) and displayed on a display with the name of the species and a map illustrating its location and/or a marker pointing to the location of the bird species should in case it cannot be shown on the display as highlighted in para 0036; wherein the system is not limited to picking up sounds from one single bird and as such could pick up additional signals from secondary and/or multiple birds and perform the same analysis).
Claim 17 has been analyzed and rejected according to claim 6.
Re Claim 18, Ranieri et al discloses the server of claim 17, wherein the information is useable to present the first bird species and the first location on a display of a user (para 0020: microphones pick up a plurality of audio sources , whereby the picked up audio sources could be analyzed to ascertain the location and species type (of a bird for instance) and displayed on a display with the name of the species and a map illustrating its location and/or a marker pointing to the location of the bird species should in case it cannot be shown on the display as highlighted in para 0036; wherein the system is not limited to picking up sounds from one single bird and as such could pick up additional signals from secondary and/or multiple birds and perform the same analysis).
Re Claim 19, Ranieri et al discloses the server of claim 17, wherein, in processing the audio data, the server is configured to access stored bird sound waveforms from a database of bird sound waveforms (para 0026: additional data which includes bird location and species type can be stored on a database, where a database is typically stored within a memory; para 0109: database).
Claim 20 has been analyzed and rejected according to claims 6 & 19.
Claim 21 has been analyzed and rejected according to claim 6.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 8, 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ranieri et al, US Patent Pub. 20170188173 A1, in view of Oerder, US Patent Pub. 20050159955 A1.
Re Claim 2, Ranieri et al discloses the birdwatching system of claim 1, but fails to disclose wherein the plurality of microphones is installed on an end of a shaft; and wherein the shaft is configured to be supported by a backpack carried by a user. However, Oerder et al discloses a device that teaches the concept of a shaft that includes a plurality of microphones, loudspeakers and at least one camera mounted at ends of the of the shaft (Oerder et al, fig. 2: microphones 16, loudspeakers 18 and camera 20; para 0039). Since Ranieri et al is mute on the design of its device, it would have been obvious to modify the Ranieri et al device to include a shaft with the microphones, loudspeakers and camera mounted on a distal end for the purpose of being able to rotatable control the device around a given surrounding.
Furthermore, it would have been obvious to mount the device on a back pack of a user for the purpose of easily carrying around the device.
Claim 8 has been analyzed and rejected according to claim 2.
Re Claim 14, Ranieri et al discloses an apparatus for use in birdwatching, the apparatus comprising: a plurality of microphones configured to receive audio signals from a bird and provide audio data corresponding to the received audio signals, wherein para 0020: microphones pick up a plurality of audio sources , whereby the picked up audio sources could be analyzed to ascertain the location and species type (of a bird for instance) and displayed on a display with the name of the species and a map illustrating its location and/or a marker pointing to the location of the bird species should in case it cannot be shown on the display as highlighted in para 0036); but fails to disclose a shaft; a plurality of microphones located on a distal end of the shaft and. However, Oerder et al discloses a device that teaches the concept of a shaft that includes a plurality of microphones, loudspeakers and at least one camera mounted at ends of the of the shaft (Oerder et al, fig. 2: microphones 16, loudspeakers 18 and camera 20; para 0039). Since Ranieri et al is mute on the design of its device, it would have been obvious to modify the Ranieri et al device to include a shaft with the microphones, loudspeakers and camera mounted on a distal end for the purpose of being able to rotatable control the device around a given surrounding.
Claims 15-16 have been analyzed and rejected according to claim 14.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE C MONIKANG whose telephone number is (571)270-1190. The examiner can normally be reached Mon. - Fri., 9AM-5PM, ALT. Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/GEORGE C MONIKANG/Primary Examiner, Art Unit 2651            						10/6/2021